Citation Nr: 0009681	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased evaluation for 
photocoagulation of the retina with residual serous 
detachment of the right eye, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from August 1972 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The record discloses that the Board remanded this matter to 
the RO for further evidentiary development in May 1998. 

The Board construes the appellant's statements as raising the 
issue of service connection for tinnitus and blepharospasm, 
right eyelid.  These issues have not been developed for 
appellate consideration and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The current medical evidence does not show the presence 
of bilateral hearing loss for VA purposes. 

3.  The appellant's post-operative residuals of a right eye 
injury is manifested by retinal detachment, no near vision 
and only light perception far vision without blindneess in 
the left eye. 


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991). 

2.  The criteria for a rating in excess of 30 percent for 
post-operative residuals of a right eye injury have not been 
met.  38 U.S.C.A. §§ 1155, 1160,5107 (West 1991); 38 C.F.R. 
§§ 3.83, 4.80, 4.84a, Diagnostic Code 6008, 6070 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for bilateral hearing 
loss

Service medical records are negative for any complaints or 
diagnosis of bilateral hearing loss.  At the time of his 
induction examination, in March 1972, the appellant's hearing 
acuity was evaluated on audiological evaluation.  Pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
--
10
LEFT
15
10
5
--
10

On separation examination, conducted in July 1979, the 
appellant reported no history of complaints relative to 
hearing acuity.  The medical examination report indicated 
that hearing acuity was evaluated on audiological evaluation 
for pure tone
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
10

Pure tone thresholds were also evaluated at the 6000 Hertz 
frequency as 0 for the right ear, and 10 decibels for the 
left ear. 

The record discloses that the appellant underwent VA 
examination in October 1996.  The medical examination report 
indicated that the appellant complained of a history of 
decreased hearing of approximately four months in duration.  
The appellant also reported a history of bleeding from his 
ears, in addition to earaches, and noise exposure.  He noted 
that he was a radio operator while in service, and that he 
was exposed to loud static noise.  He also reported exposure 
to generators and rifle fire.  The appellant denied any 
history of medical treatment of the ears or for hearing 
acuity.  On audiological examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
30
LEFT
20
15
25
30
40

The average pure tone threshold recorded for the right ear 
was 23 decibels, and 28 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear, and 80 percent in the left ear.  Speech 
discrimination as measured by live voice presentation was 
evaluated as 92 percent, bilaterally.  The appellant denied 
any problems with tinnitus at that time.  The examiner noted 
that medical follow-up was not indicated.  The diagnostic 
impression was hearing acuity within normal limits in the 
right ear, with mild high frequency sensorineural hearing 
loss in the left ear.  In his assessment, the examiner 
indicated that the thresholds obtained during audiometric 
evaluation were felt to be a fair representation of true 
organic acuity.  It was further noted that speech 
discrimination scores obtained with live voice presentation 
were felt to be a better indication of the appellant's true 
discrimination ability.  The report noted that periodic 
hearing evaluations, and use of ear protection during 
exposure to noise was recommended.

In correspondence, dated in March 1997, the appellant noted 
his belief that his current bilateral hearing loss had its 
onset during service.  He reported a history of noise 
exposure during service, to include generators, teletype 
machines, key punch machines, and heavy equipment that was 
constantly in use.  

The appellant was privately evaluated in June 1998.  The 
report indicated that on audiometric evaluation, the 
appellant exhibited slight improvement in hearing acuity.  It 
was noted that evaluation results for pure tone average and 
speech recognition testing did not agree.  Speech 
discrimination was evaluated as 96 percent for the left ear, 
and 100 percent for the right ear.  In the clinical 
assessment, it was noted that findings on examination showed 
slight to moderate hearing loss in the left ear.  In this 
context, the examiner noted that a minimal loss can cause an 
absence of otoacoustic emissions (OAE) on the left side.  It 
was further noted that OAE on the right side were evaluated 
as normal, and that this was indicative of the presence of 
normal hearing associated with the right ear.  Auditory brain 
responses (ABR) recorded on examination were noted not to be 
consistent with the presence of an acoustic tumor.  ABR 
testing results showed the pure tone threshold to be at 
approximately 30 decibels, but slightly lower on the left 
side, with the right side noted to be normal.   

During VA examination in July 1998, the appellant reported 
difficulty hearing in both ears, with the onset of ringing in 
the ears.  He reported that these symptoms  increased in 
severity whenever the speaker is not within his line of 
vision, or when he is exposed to background noises.  The 
appellant reported a history of noise exposure to artillery, 
helicopters, and generators while in service.  The report 
noted that the appellant denied a history of recreational and 
occupational noise exposure.  With respect to his tinnitus 
condition, the appellant reported the recent onset of such 
symptomatology.  He described his symptoms as bilateral, 
high-pitched, and constant in nature.  It was his contention 
that the tinnitus made it more difficult to hear.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
90
95
105
110
LEFT
110
110
110
110
110

The average pure tone threshold for the right ear was 100 
decibels, and 110 decibels for the left ear.  A notation of 
"N/R" was indicated relative to speech recognition ability 
of the right and left ears.  It was noted that the pure tone 
average and speech recognition test results disagreed.  
Otoscopic evaluation was within normal limits.  The examiner 
noted findings of suprathreshold response with pure tone 
audiometry, speech recognition testing with 60 decibels and 
pure tone responses averaging 110 decibels.  In his 
assessment, the examiner indicated that the appellant could 
have high frequency hearing loss as a result of military 
noise exposure.  It was noted that results obtained in 
connection with this examination can not be used for rating 
purposes due to the pure tone average and speech recognition 
test results.

The appellant was afforded further VA audiometric examination 
in July 1999. The medical report indicates that the appellant 
complained of decreased hearing acuity bilaterally.  The 
appellant noted no significant change in his audiometric 
history since his earlier (October 1996) examination.  The 
appellant reported periodic episodes of tinnitus, which lasts 
a few minutes.  On audiometric evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
LEFT
10
15
25
30
35

The average pure tone threshold for the right ear was 21 
decibels, and 26 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in both the right and left ears.  The examiner indicated that 
audiometric evaluation showed hearing for the right and ears 
to be within normal limits.  

In his assessment, the examiner indicated that initial test 
results were elevated for speech recognition and for pure 
tone thresholds.  It was noted that the appellant was 
reinstructed, and that the results documented in the context 
of this evaluation were felt to represent true organic acuity 
bilaterally.  With respect to the findings recorded during 
the October 1996 examination, the examiner commented:

Today's results were much better than those 
obtained on October 3, 1996 and are felt to 
be a true organic representation of the 
veteran's hearing ability.
  
In an addendum to this report, dated in August 1999, the 
examiner indicated that a review of the recorded medical 
history demonstrated that the appellant's hearing acuity was 
within normal limits at the time of his enlistment 
examination in March 1972, and upon his release from service 
in July 1979.  It was further noted that VA examination, 
conducted in October 1996, yielded audiometric results that 
were suggestive of normal hearing in the right ear, and mild 
high frequency sensorineural hearing loss in the left ear.  
With respect to the July 1998 audiometric findings, it was 
noted that these findings were thought to represent 
suprathreshold, and could not be used for rating purposes.  
In this context, it was noted that speech recognition testing 
and pure tone averages were not in agreement.  Further, it 
was noted that the most recent VA audiometric evaluation, in 
1999, yielded results that were "good-to-fair bilaterally, 
although initial results were elevated.  Following 
reinstruction, speech recognition and pure tone averages were 
obtained at levels noted to be within normal limits, with 
excellent speech discrimination.  It was the examiner's 
impression that these results were representative of the 
appellant's true organic hearing acuity bilaterally.
  
Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim, that is, meritorious on its own or capable of 
substantiation. An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible." See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded. 
Grottveit, 5 Vet. App. at 93.

To summarize, the Board is satisfied that the appellant was 
exposed to acoustic trauma during service.  However, this in 
and of itself, is not sufficient to establish service 
connection.  The evidence must also show that he has hearing 
loss as set forth to in 38 C.F.R. § 3.385 which is related to 
the acoustic trauma.  In this regard, the service medical 
records reflect no complaint or finding indicative of hearing 
loss.  Several VA audiological examinations were conducted 
between 1996 and 1999 with significantly varying results.  
However, in August 1999 the VA examiner indicated that the 
July 1999 audiometric evaluation findings represented the 
true organic hearing acuity.  The July 1999 audiometric 
evaluation did not reveal the level of hearing loss required 
by 38 C.F.R. § 3.385 necessary to establish service 
connection.  Thus, without current medical evidence showing 
the presence of hearing loss, the claim is not well grounded 
and must be denied. 

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).  Here, the RO fulfilled its 
obligation under section 5103(a) in the statement of the 
case.

Additionally, when the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the appellant's claim is well grounded, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether the appellant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the appellant's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.  Furthermore, the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt doctrine 
per 38 U.S.C.A. § 5107.

II.  Entitlement to an increased evaluation for 
photocoagulation of the
retina with residual serous detachment of the right eye

The service medical records show that the appellant was 
referred for opthalmological evaluation in June 1979.  The 
report indicated that the appellant had a history of macular 
lesion of the right eye.  It was noted that the appellant had 
been diagnosed with retinal angina in July 1977 with 
secondary serous detachment of the macula of the right eye.  
He was thereafter evaluated with photocoagulation in July 
1977. 

By rating action, dated in August 1979, the RO granted 
service connection for a right eye disability, characterized 
as photocoagulation of the retina with residual serous 
detachment, right eye, for which a 10 percent evaluation was 
assigned under Diagnostic Code 6008-6079 

A VA fee basis examination was conducted in August 1989, the 
appellant reported complaints of continued pain in the right 
eye.  Examination of the eye showed very mild iritis, without 
any other findings.  Corrected visual acuity was evaluated as 
20/20-2 in the left eye, and count fingers in the right eye. 

In December 1989, the RO granted an increased evaluation from 
10 percent to 30 percent for the service-connected right eye 
under Diagnostic Code 6008-6070.  This award included special 
monthly compensation based upon loss of use of the right eye.  
This rating has remained in effect since that time.

The appellant was afforded VA examination in October 1996.  
The medical examination report indicates that the appellant's 
history was significant for retinal detachment in 1978 with 
unsuccessful repair.  The appellant reported episodes of the 
right eyelid drooping.  These episodes were noted to last a 
few seconds in duration, and were noted to occur once every 
four to six weeks.  The appellant denied any additional 
ocular health history for disease, trauma, or surgery.  On 
examination, visual acuity was evaluated as count fingers at 
three feet for the right eye.  Visual acuity was evaluated as 
20/40, corrected to 20/20 for near vision of the left eye.  
Far vision for the left eye was evaluated as 20/20-1, 
corrected to 20/20.  The visual field for the right eye was 
reduced to approximately 30 degrees by confrontation.  It was 
noted that the left eye visual field was full to 
confrontation.  Ophthalmoscopy revealed central neural 
retinal detachment, peripheral retina flat 360 on the right 
side, and optic nerve flat with healthy neural rim, macula 
clear on the left side.  Examination showed retina flat 360 
on the left side.  Intraocular pressure was evaluated as 14 
in the right eye, and 13 in the left eye.  Biomicroscopy 
revealed angles to be open, and the anterior chamber deep and 
quiet.  There was no evidence of ptosis detected.  The pupils 
were evaluated as four millimeters, with 3- reactivity.  
Marcus Gunn was positive in the right eye.  The examiner 
noted that examination was negative for diplopia.   The 
diagnostic impression was central neural retinal detachment 
of the right eye, presbyopia, and hyperopia.

The appellant received intermittent treatment at a VA 
facility from 1996 to 1998 for eye problems.  A November 1996 
clinical report indicated that the appellant was referred to 
the neurology clinic for evaluation of his complaints of 
right upper lid drooping associated with spasms of the 
eyelid.  The appellant indicated that these episodes occurred 
approximately every other day, with the symptoms lasting for 
a few minutes and thereafter resolving.  The clinical 
assessment was blepharospasm.  It was noted that neurological 
follow-up was not warranted unless the appellant experienced 
a change in symptomatology.

In correspondence, dated in March 1997, the appellant 
reported that he experienced severe pain associated with the 
right eye.  He also described problems with double vision, 
and exposure to sunlight resulting in a loss of focus and the 
appearance of tiny spots.  It was the appellant's contention 
that he also developed muscle atrophy in the right eye.

In September 1998, the appellant underwent VA examination.  
It was noted that the appellant's history was significant for 
treatment for central serous retinopathy with detachment of 
the macula in 1977 with photocoagulation.  It was noted that 
the appellant began wearing eyeglasses in 1979, and that he 
had his present eyeglasses for approximately two months.  The 
appellant's history was also noted to be significant for 
occasional iridis in the right eye, which was treated with 
eyedrops.  The appellant was unable to recall the last 
episode of iridis.  The appellant was noted to report a vague 
history of pain and throbbing associated with both eyes, 
which reportedly lasts approximately five minutes in 
duration, and occurs every three weeks.  These episodes were 
noted to be accompanied by episodes of drooping of the left 
eye with tearing.  The appellant noted that he was previously 
evaluated with dry eyes, for which he utilizes artificial 
tears prescribed by his ophthalmologist.

Physical examination showed decreased pupillary reaction to 
direct light in the right eye, with normal consensual reflex.  
Fundoscopic evaluation of the right eye showed extensive 
scarring of the posterior pole, but with the retina noted to 
be flat throughout.  Evaluation of the left eye showed the 
posterior pole to be normal, with flat retina.  Intraocular 
tensions were evaluated as 16 on the right side, and 14 on 
the left side.  

On examination, visual acuity was evaluated for the right eye 
as far light perception.  Visual acuity for the left eye was 
evaluated as 20/50, and corrected to 20/20 for near vision.  
Far vision was evaluated as 20/80, and corrected to 20/20.  
There was no evidence of diplopia, due to poor vision in the 
right eye.  

The examiner noted that evaluation of the visual fields 
revealed that at the 90 degree meridian, the field measure 
was 15 degrees.  At the 75 degree meridian, the field vision 
was 15, and at the 60 degree meridian, it was evaluated as 
15.  At the 45 degree meridian, the visual field was 
evaluated as 15.  At the 30 degree meridian, the visual field 
was 25.  At the 15 degree meridian, visual field was measured 
as 25.  At the 0 degree meridian, the visual field was 
evaluated as 25.  It was noted that at the 345 degree 
meridian, the visual field was 28.  At the 330 degree 
meridian, visual field was assessed as 28.  

The examination further showed that at the 315 degree 
meridian, the field vision was 28, and at the 300 degree 
meridian, it was evaluated as 25.  At the 285 degree 
meridian, the visual field was evaluated as 25.  At the 270 
degree meridian, the visual field was 25.  At the 255 degree 
meridian, visual field was measured as 20.  At the 240 degree 
meridian, the visual field was evaluated as 20.  It was noted 
that at the 225 degree meridian, the visual field was 20.  At 
the 210 degree meridian, visual field was assessed as 20.  At 
the 195 degree meridian, the field vision was 20, and at the 
180 degree meridian, it was evaluated as 20.  At the 165 
degree meridian, the visual field was evaluated as 10.  At 
the 150 degree meridian, the visual field was 10.  At the 135 
degree meridian, visual field was measured as 10.  At the 120 
degree meridian, the visual field was evaluated as 12.  It 
was noted that at the 105 degree meridian, the visual field 
was 15.  With respect to these recorded readings, the 
examiner indicated that the average measurement of visual 
field was 19.6 degrees visual field in the left eye.  In this 
context, it was noted that the left eye was not involved in 
the appellant's central serous retinopathy, and showed no 
current macular problems.  

With regard to the right eye, the examiner indicated that the 
appellant reported no right eye pain on examination.  The 
examiner noted that if the appellant had a history of iridis, 
that this could possibly be the cause of his reported pain.  
The examiner indicated that this circumstance "in no way 
explains his poor visual field in his left eye which has 
never been involved with central serous retinopathy or 
photocoagulation.  With respect to the appellant's complaints 
of pain, the examiner further commented that

I see absolutely no reason why he (sic) 
should have any pain in the left eye or be 
incapacitated therefrom.

The diagnostic impression was history of central serous 
retinopathy, right, status post photocoagulation with 
extensive scarring, right posterior pole, and refractive 
error.

Analysis

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the appellant's claim for an 
increased evaluation for his service-connected right eye 
disability is well-grounded and adequately developed.  This 
finding is partly based upon the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992)).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition. 38 
C.F.R. 
§ 4.1.  

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Although the regulations do 
not give past medical reports precedence over current 
findings (see Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of 
Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The appellant's service-connected photocoagulation of the 
retina with residual serous detachment of the right eye is 
currently rated as 30 percent disabling under VA's Schedule 
for Rating Disabilities.  38 C.F.R. Part 4, Diagnostic Code 
6008-6070. 

A compensable evaluation between 10 and 100 percent will be 
assigned for retinal detachment of the eye in chronic form 
under Diagnostic Code 6008, based upon impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during the continuance of active pathology.  A minimum rating 
of 10 percent is assigned during active pathology.  38 C.F.R. 
Part 4, § 4.84a, Diagnostic Code 6008.

Under Diagnostic Code 6070, a 30 percent rating is assigned, 
consistent with a finding of blindness in one eye, with light 
perception only, and where the vision in the other eye is 
20/40.   

Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal unless there is blindness in that eye.  38 
U.S.C.A. § 1160; 38 C.F.R. §§ 3.383, 4.84a, Diagnostic Code 
6070.  This interpretation of the rating schedule applicable 
to unilateral impairment of visual acuity corresponds to the 
interpretation of the rating schedule for unilateral hearing 
loss and has been inferentially approved.  Boyer v. West, 11 
Vet. App. 477, 479-80 (1998).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80.

The appellant's statements describing the symptoms associated 
with his eyes are considered to be competent evidence.  
However, said statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.

In this case, the appellant reported increased symptomatology 
associated with his service-connected right eye disability.  
The recent VA examination showed no near vision and light 
perception far vision of the right eye.  This loss of vision 
is contemplated in the current rating.  The examination 
further showed no enucleation or serious cosmetic defect or 
loss of vision in the left eye.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for the photocoagulation of the 
retina with residual serous detachment of the right eye.


ORDER

Service connection for bilateral hearing loss is denied.

An increased evaluation for photocoagulation of the retina 
with residual serous detachment of the right eye, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

